TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00344-CV



                                      Shawn Hizey, Appellant

                                                   v.

     Deutsche Bank Trust Company Americas as Trustee for Rali 2007 QS2, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY,
          NO. 13-0180-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 The parties have filed a joint motion to dismiss this appeal stating that appellant no

longer wishes to pursue his appeal. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1).



                                                __________________________________________

                                                Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed on Joint Motion

Filed: July 30, 2013